TATE, Justice.
The defendant was convicted of simple burglary, La.R.S. 14:65, and sentenced to five years at hard labor. In urging reversal, the defendant relies upon a bill of exceptions taken to the admission of three photographs taken of the victim immediately after the robbery.
The victim was the sole witness to the robbery. She testified that the defendant had grabbed her from behind on the head and throat. The photographs showed bruises allegedly so sustained and were corroborative of her testimony that force and intimidation had been used to commit the robbery, an essential ingredient of the crime. They were not gruesome or unusually dramatic.
We cannot say the trial court erred in finding that their probative value outweighed their prejudicial effect. See State v. Gibson, 271 So.2d 868 (La.1973). We therefore find no merit to the bill.
The conviction and sentence are affirmed.
Affirmed.